Title: 20th.
From: Adams, John Quincy
To: 


       Mr. Mölich went away at about 6 o’clock. In the forenoon, I delivered the remaining Letters, I had still on my hands. Saw Mr. Searle, with whom I was formerly acquainted in Holland. Dined with Mr. Leroy. Mr. Chabanel his Cousin, is to sail for Europe, in the course of three weeks. Drank tea at Mr. Ramsay’s and found a considerable company there. Mr. van Berkel, Mr. Gardoqui, and Mr. Randon, his secretary, who it is said is shortly to marry Miss Marshall. I received a Card from the president offering me again an apartment in his House; I have endeavoured to excuse myself: but it is offered again with so much kindness and politeness that I do not think I can refuse it. I promised to  wait upon the president in the morning. Paid a visit to Mrs. Price.
      